     Case 1:18-cv-00766-AWI-SKO Document 65 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                       Case No. 1:18-cv-00766-AWI-SKO (PC)

12                        Plaintiff,
                                                     ORDER DIRECTING THE CLERK OF
13           v.                                      THE COURT TO CLOSE CASE

14    B. SEITZ, et al.,
15                        Defendants.
16

17          Plaintiff Christopher Lipsey, Jr., filed a notice of voluntary dismissal on September 30,

18   2020. (Doc. 60.) Pursuant to Federal Rule of Civil Procedure 41(a)(1), a “plaintiff may dismiss an

19   action without a court order by filing … a notice of dismissal before the opposing party serves

20   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a

21   dismissal under Rule 41(a)(1) is properly filed, no order of the court is necessary to effectuate

22   dismissal; the dismissal is effective automatically. Commercial Space Mgmt. Co. v. Boeing Co.,

23   193 F.3d 1074, 1078 (9th Cir. 1999).

24
     ///
25

26   ///

27
     ///
28
     Case 1:18-cv-00766-AWI-SKO Document 65 Filed 10/09/20 Page 2 of 2


 1            Because Plaintiff has filed a notice of dismissal, and no opposing party has filed an

 2   answer or a motion for summary judgment, this action has terminated. Accordingly, the Court

 3   DIRECTS the Clerk of the Court to close this case.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     October 9, 2020                                    /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
